DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant argues the use of the term “formed by” does not refer to a process and the interpretation of the Office is not consistent with the description of the Applicant’s invention as a whole.  Applicant’s argument is not persuasive.  The limitation recites “wherein 60 % to 99.5 % of the Gurvich total pore volume formed by pores having pore diameters in the range from 2 nm to 50 nm in the activated carbon is formed by pores having pore diameters in the range from 2 nm to 20 nm” and the Office has taken the position the limitation stating “is formed by pores having pore diameters in the range from 2 nm to 20 nm” is a process step because the preamble specifically states “activated carbon having an increased mesopore volume fraction” which is achieved by increasing the pore size in the mesopore range.  It is the Applicant’s position the limitation “is formed by pores having pore diameters in the range from 2 nm to 20 nm” merely recites a subset which is not persuasive.  If applicant’s argument were true then the limitation would be indefinite because it would not be clear whether the 60 % to 99.5% of the Gurvich total pore volume is attributed to the 2 nm to 50nm pore size or the 2 nm to 20 nm pore size range.
Applicant then states “No specific process step is involved or has been identified by the Office Action”.  Applicant’s argument is not persuasive because pages 28-29 of applicant’s specification specifically states “As recited above, provision may be made in accordance with the invention for the starting material itself, as such, to have a defined porosity and/or a pore system inherent in the material. Hence provision may be made in accordance with the invention that the starting material, especially in the form of the granular and/or spherical, especially spherical, starting material, is porous, especially microporous, and/or gel-like. On the basis of the porosity in the starting material, the sulfonating agent is able to penetrate into the starting material, accompanied by the formation of strongly acidic chemical groups, especially sulfonic acid groups, in the (interior) pore system of the starting material as well. In particular, the accessibility of the pore system for the sulfonating agent is further improved by the volume increase which occurs during the sulfonation, with an increase in the size of the pores in the starting material as well.”  In other words, Applicant’s specification specifically teaches a method for increasing the size of the pores in starting material.
Applicant further states “When the language noted by the Office Action is read in context of Applicant’s specification and Figures, it is clear that the required activated carbon has a group of properties, one of which is a mesoporosity (a set of pores having diameters ranging from 2 nm to 50 nm) where 60 % to 99.5% of the mesopores, a subset, “are formed” by or include pores having diameters ranging from 2 nm to 20 nm.”  Applicant’s argument is not persuasive because pages 39-40 of Applicant’s specification specifically states “Moreover, provision may be made within the present invention that 15% to 85%, especially 20% to 80%, preferably 25% to 75%, more preferably 30% to 70%, of the total pore volume, especially of the Gurvich total pore volume, of the activated carbon is formed by pores having pore diameters in the range from 2 nm to 100 nm, especially in the range from 2 nm to 50 nm.”
Applicant then argues the prior art teaches a different measure of abrasion resistance.  Applicant states on page 41” The applicant has therefore developed a modified test method along the lines of this CEFIC method, in order that more meaningful values may be obtained. The modified method of determination provides a better simulation of the resistance of the sample or of the activated carbon to abrasion or attrition under near-actual-service conditions.”  The Patent Office does not possess the means to test the difference between the modified abrasion resistance taught by applicant and the abrasion resistance taught by the prior art. Therefore without evidence provided in a declaration the Office maintains the abrasion resistance of at least 99.5% taught by Bohringer et al. would meet the abrasion resistance claimed by applicant.
	Applicant argues the properties such as iodine number, methylene blue value and butane adsorption do not necessarily flow from the teaching of Bohringer et al. Applicant’s argument is not persuasive because Bohringer et al. teaches an activated carbon wherein 10% to 85% in particular of the Gurvich total pore volume of the activated carbon may be formed by pores having pore diameters in the range from 2 nm to 50 nm which overlaps with wherein 60% to 99.5% of the Gurvich total pore volume formed by pores having pore diameters in the range from 2 nm to 50 nm in the activated carbon.  Page 62 of Applicant’s specification states the adsorption properties are attributed to the high mesopore and/or macropore volume fraction.  Therefore it is the position of the Office the activated carbon taught by Bohringer et al. would possess the claimed adsorption because the activated carbon taught by Bohringer teaches a pore a pore volume that overlaps with applicant’s claimed pore volume.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-29, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer et al. (U.S. Pub. No. 2016/0296911).
Regarding claims 28 and 29, Bohringer et al. teaches an activated carbon wherein 10% to 85% in particular of the Gurvich total pore volume of the activated carbon may be formed by pores having pore diameters in the range from 2 nm to 50 nm which overlaps with wherein 60% to 99.5% of the Gurvich total pore volume formed by pores having pore diameters in the range from 2 nm to 50 nm in the activated carbon (page 158). It is the position of the Office the statement “is formed by pores having pore diameters in the range from 2 nm to 20 nm is a process step and thus not limiting. Bohringer et al. teaches Gurvich total pore volume in the range from 0.1 cc/g to 4 cc/g (paragraph 158). Bohringer et al. teaches average pore diameters 2 nm to 6 nm which is encompassed by wherein the activated carbon has an average pore diameters in the range from 3 nm to 20 nm (page 170). Bohringer et al. teaches spherical shape (paragraph 35). Bohringer et al. teaches an abrasion resistance if at least 99.5% which is encompassed by wherein the activated carbon has an abrasion resistance of at least 98% (paragraph 156). Bohringer et al. teaches the activated carbon has a BET surface area of 500 to 3500 m2/g (paragraph 162). Bohringer et al. teaches catalyst system of the present invention as a sorption store for gases or liquids (paragraph 5). Bohringer et al. does not teach and iodine number, butane adsorption or methylene blue value. It is the position of the Office the activated carbon taught by Bohringer et al. would possess the claimed properties of iodine number, butane adsorption or methylene blue value because the activated carbon taught by Bohringer et al. is substantially identical in structure and composition to the claimed activated carbon. Per MPEP 2112.01 (1) “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. /n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
Furthermore, claim 28 is a product claim. Per MPEP 2113 “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is npatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore it is the position of the Office the steps recited for method of making are not limiting.
Regarding claims 36 and 37, Bohringer et al. teaches an activated carbon wherein 10% to 85% in particular of the Gurvich total pore volume of the activated carbon may be formed by pores having pore diameters in the range from 2 nm to 50 nm which overlaps with wherein 60% to 99.5% of the Gurvich total pore volume formed by pores having pore diameters in the range from 2 nm to 50 nm in the activated carbon (page 158). It is the position of the Office the statement “is formed by pores having pore diameters in the range from 2 nm to 20 nm is a process step and thus not limiting. Bohringer et al teaches Gurvich total pore volume in the range from 0.1 cc/g to 4 cc/g (paragraph 158). Bohringer et al. teaches average pore diameters 2 nm to 6 nm which is encompassed by wherein the activated carbon has an average pore diameters in the range from 3 nm to 20 nm (page 170). Bohringer et al. teaches an abrasion resistance if at least 99.5% which is encompassed by wherein the activated carbon has an abrasion resistance of at least 99.5% (paragraph 156). Bohringer et al. teaches the activated carbon has a BET surface area of 500 to 3500 m2/g (paragraph 162). Bohringer et al. teaches catalyst system of the present invention as a sorption store for gases or liquids (paragraph 5). Bohringer et al. does not teach and iodine number, butane adsorption or methylene blue value. It is the position of the Office the activated carbon taught by Bohringer et al. would possess the claimed properties of iodine number, butane adsorption or methylene blue value because the activated carbon taught by Bohringer et al. is substantially identical in structure and composition to the claimed activated carbon. Per MPEP 2112.01 (1) “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. /n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
Furthermore, claims 36 and 37 are product claims. Per MPEP 2113 “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore it is the position of the Office the steps recited for method of making are not limiting.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /GUINEVER S GREGORIO/ Primary Examiner, Art Unit 1732                                                                                                                                                                                                       06/13/2022